DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "with the opening with the base pad" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected as being necessarily dependent upon claim 5. 
Claim 5 recites the limitation “wherein the at least one valve is an intermittent continuous flow valve” which is unclear and confusion, as to how the valve allow both intermittent and continuous flow therethrough?  By definition, the valve would either allow intermittent or continuous flow, but not both.  Appropriate clarification and correction is required.

Claim 8 recites “a compressible exterior housing shaped to cover the shaft portion and the bulbous portion” which is unclear in view of the limitations of claim 1, form which claim 8 depends.  Claim 1 recites a bulbous portion disposed at a distal end of the endoscopic plug, wherein the bulbous portion is shaped to create a water-tight seal with a tissue wall within a body cavity, however it is unclear how the bulbous portion would create a water-tight seal with the wall if it is covered by the compressible exterior as recited in claim 8.  The current claim language leads to confusion.  Appropriate clarification and correction is required.
Claims 9-13 are rejected as being necessarily dependent upon claim 8. 
Claim 10 recites “wherein the compressible exterior housing includes a base pad at the proximal end, the base pad including two wing portions extending from the central opening in opposing directions and shaped to fit an intergluteal cleft” which is unclear in view of the limitations of claim 1, form which claim 8 depends.  Claim 1 recites wherein the base pad is shaped to create a water-tight seal between a body cavity and an external environment upon insertion into a body cavity opening, however it is unclear how both base pads would contact an external portion of the patient.  The current claim language further recites the compressible portion and endoscopic plug each as having “base pads”, which leads to confusion as to which component has two wing portions, the compressible portion or endoscopic plug?  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,545,179 to Williamson, IV.
In regard to claim 1, Williamson, IV discloses an endoscopic plug comprising: a base pad 27 disposed at a proximal end of the endoscopic plug, wherein the base pad is shaped to create a water-tight seal between a body cavity and an external environment upon insertion into a body cavity opening (See Figs. 5 and 11 and Col. 5, Lines 45-67); a bulbous portion 26 disposed at a distal end of the endoscopic plug, wherein the bulbous portion is shaped to create a water-tight seal with a tissue wall within a body cavity (see Figs. 5 and 11 and Col. 4, Lines 33-54); a shaft portion 25 connecting the base pad with the bulbous portion; and an opening 38 extending axially 
In regard to claim 2, Williamson, IV discloses an endoscopic plug, wherein the bulbous portion has a sloped angle on a proximal side extending to the shaft portion, and a sloped angle on a distal side extending to the distal end (see Figs. 5-6 and Col. 4, Lines 33-54).
In regard to claim 3, Williamson, IV discloses an endoscopic plug, wherein the sloped angle on the distal side of the bulbous portion is less than the sloped angle on the proximal side of the bulbous portion (see Figs. 5-6 and Col. 4, Lines 33-54).
In regard to claim 4, Williamson, IV discloses an endoscopic plug, further comprising at least one fluid connector 34/45 for introducing fluid into the body cavity through the endoscopic plug (See Fig. 6 and Col. 5, Lines 1-8).
In regard to claim 5, Williamson, IV discloses an endoscopic plug, further comprising at least one valve 35 disposed within the opening within the base pad which seals the opening to prevent fluid within the body cavity from escaping to the external environment (See Fig. 6 and Col. 4, Lines 33-54).  
Claim(s) 1-2, 4-7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0038007 to Binmoeller et al. 
In regard to claim 1, Binmoeller et al. disclose an endoscopic plug for water-aided endoscopy comprising: a base pad 102 disposed at a proximal end of the endoscopic plug, wherein the base pad is shaped to create a water-tight seal between a body cavity and an external environment upon insertion into a body cavity opening; a bulbous portion 106 disposed at a distal end of the endoscopic plug, wherein the 
In regard to claim 2, Binmoeller et al. disclose an endoscopic plug for water-aided endoscopy comprising, wherein the bulbous portion has a sloped angle on a proximal side extending to the shaft portion, and a sloped angle on a distal side extending to the distal end (see Figs. 3-4 and paragraph 0029).
In regard to claim 4, Binmoeller et al. disclose an endoscopic plug for water-aided endoscopy, further comprising at least one fluid connector 110 for introducing fluid into the body cavity through the endoscopic plug (see Figs. 3-4 and paragraphs 0025-0026).
In regard to claim 5, Binmoeller et al. disclose an endoscopic plug for water-aided endoscopy, further comprising at least one valve 118 disposed within the opening within the base pad which seals the opening to prevent fluid within the body cavity from escaping to the external environment (See Fig. 4 and paragraph 0027). 
In regard to claim 6, Binmoeller et al. disclose an endoscopic plug for water-aided endoscopy, wherein the at least one valve is an intermittent continuous flow valve (See Fig. 4 and paragraph 0027).
In regard to claim 7, Binmoeller et al. disclose an endoscopic plug for water-aided endoscopy, wherein an exterior of the shaft portion is covered by a frictionless sleeve 120 (See Figs. 5-7 and paragraphs 0054-0057). 
In regard to claim 14, Binmoeller et al. disclose a method of inserting an endoscopic plug for water-aided endoscopy, comprising: inserting a compressible exterior housing 120 into a body cavity opening using a housing introducer 126; removing the housing introducer to leave the compressible exterior housing inserted in the body cavity opening; inserting an endoscopic plug into an opening in the compressible exterior housing using a plug introducer; removing the plug introducer to leave the endoscopic plug inserted into the opening in the compressible exterior housing  (See Figs. 5-7 and paragraphs 0054-0057).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,545,179 to Williamson, IV in view of U.S. Patent No. 5,716,329 to Dieter.
In regard to claim 8, Williamson, IV discloses an endoscopic plug (See rejections above) but are silent with respect to further comprising a compressible 
In regard to claim 9, Williamson, IV, as modified by Dieter, discloses an endoscopic plug, wherein the compressible exterior housing includes a central opening extending axially from a proximal end to a distal end in order to receive the endoscopic plug (See Figs. 2 and 5 of Dieter).
In regard to claim 10, Williamson, IV, as modified by Dieter, discloses an endoscopic plug, wherein the compressible exterior housing includes a base pad at the proximal end, the base pad including two wing portions extending from the central opening in opposing directions and shaped to fit an intergluteal cleft (See Figs. 1-4 of Dieter).  Furthermore, Williamson, IV teach of providing “wings” at the base pad of the instrument, to ensure sealing with the exterior of the body (See Fig. 1 and Col. 4, Lines 4-17).
In regard to claim 11, Williamson, IV, as modified by Dieter, discloses an endoscopic plug, wherein the compressible exterior housing includes a housing bulbous 
In regard to claim 12, Williamson, IV, as modified by Dieter, wherein the compressible exterior housing includes a cavity disposed within the central opening and the housing bulbous portion to receive the bulbous portion of the endoscopic plug (see Figs. 1-4 and 9-11 and Col. 6, Lines 31-67 of Dieter).
In regard to claim 13, Williamson, IV discloses an endoscopic plug constructed of silicone and thus demonstrates that using silicone to make medical devices was well known at the time of the invention and it would have been obvious to one skilled in the art to construct the compressible housing from silicone as well.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
5/14/2021